EXHIBIT 99.24 Amended and Restated Independent Contractor Agreement 1.Parties This Amended and Restated Independent Contractor Agreement (“Agreement”) is between ChinaTel Group, Inc. (“ChinaTel”) and Tim Matula (“Independent Contractor”). 2.Term of this Agreement The term of this Agreement shall be effective as of March 1, 2009 and shall expire on February 28, 2010.While contracts such as this have been renewed in the past for other Independent Contractors of ChinaTel, renewals depend upon the current needs of ChinaTel.The past pattern or practice of ChinaTel in renewing Independent Contractor Agreements is no assurance that this Agreement will be renewed beyond its stated term. 3.Services to be Performed by Independent Contractor Independent Contractor shall perform typical public relations and investor relations services (“the Services”) as an independent contractor to ChinaTel, including, but not limited to, consulting with the ChinaTel management concerning marketing surveys, investor accreditation,availability to expand investor base, investor support, strategic businessplanning, attendance atconventions and trade shows, assistance in the preparation and dissemination ofpress releases and stockholder communications, and such other activities as ChinaTel may request of Independent Contractor. 4.Payment ChinaTel shall pay Independent Contractorfor the Services in the amount ofSixty-Five Thousand Dollars ($65,000.00) (“Independent Contractor Fee”).Within ten (10) days after the end of each calendar month during the term of this Agreement, Independent Contractor shall submit an invoicefor one-twelfth of the Independent Contractor Fee for the Services rendered to ChinaTel during the preceding month anddescribing the Services performed for ChinaTel.ChinaTel shall pay Independent Contractor’s invoice for the Services performed within thirty (30) days of receipt thereof by ChinaTel.ChinaTel shall have the option, at its sole discretion, to pay Independent Contractorfor the Services a fixed fee of One Hundred Ninety-Two Thousand Seventy-Eight (192,078) shares of ChinaTel’s Series A common stock issued as S-8 stock in lieu of the Independent Contractor’s Fee through July 31, 2009. 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security,
